Title: John Lamb to John Adams, 7 Mar. 1786
From: Lamb, John
To: Adams, John


          
            
              
            
            

              Barcelona,

               March 7th. 1786.
            
          

          I hereby wish to apprise your Excellency of my Draught of this Date
            for £200 sg in favor of Messr Etienne Drouilhet &
              Co. of Madrid recommended to me by Mr Carmichael.—I have nothing material to communicate at present except being
            upon the Point of Embarkation.
          Double Usance / No. 4—
          I Have the Honor to be / with proper Respect / Your Excellencys /
              Obt. Hum sert



          
            
              John Lamb
            
          
        